              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LEWIS,                               :
        Plaintiff                          :
                                           :            No. 1:19-cv-1989
               v.                          :
                                           :            (Judge Rambo)
SUPERINTENDENT                             :
MASON, et al.,                             :
          Defendants                       :

                                   MEMORANDUM

      This matter is before the Court pursuant to the motion for a more definite

statement (Doc. No. 17) filed by Defendants Superintendent Mason (“Mason”),

Joshua Jones (“Jones”), Tony Phan (“Phan”), and Scott Roxby (“Roxby”). Pro se

Plaintiff Andre Lewis (“Plaintiff”), who is currently incarcerated at the State

Correctional        Institution   Smithfield   in   Huntingdon,   Pennsylvania   (“SCI

Huntingdon”), has neither responded to the motion nor requested an extension of

time to do so. Accordingly, because the time to respond has expired, the motion for

a more definite statement is ripe for disposition.

I.    BACKGROUND

      Plaintiff initiated the above-captioned action November 20, 2019, while

incarcerated at SCI Retreat, by filing a complaint pursuant to 42 U.S.C. § 1983.

(Doc. No. 1.) In his complaint, Plaintiff references the fact that he filed a previous

lawsuit against Defendants in this Court. (Id. ¶ 9 (citing 1:19-cv-1504).) Plaintiff
avers that since filing that complaint, Defendants Jones, Phan, and Roxby have

subjected him to “multiple death threats.” (Id. ¶ 10.) Plaintiff maintains that

Defendant Jones indicated that Defendant Mason had given him “the go ahead to

f*** [Plaintiff] up a little bit.” (Id.) Plaintiff alleges further that Defendant Roxby

said that they were going to “hang [Plaintiff’s] ass and say we found you like that

already.” (Id.) Plaintiff reported the threats to Amy Rogers, a psychiatrist. (Id.)

Plaintiff told Ms. Rogers that he thought Defendant Mason “was going to put a hit

out on his life.” (Id.) Ms. Rogers asked Plaintiff “for names of the people who made

the claims but Plaintiff refused to say names out of fear of retaliation.” (Id.)

      Plaintiff maintains that since reporting his fears, Defendants “continue to

[harass] and threaten” him. (Id. ¶ 11.) Plaintiff reported his concerns to Secretary

John Wetzel and Staff Assistant Amina McCown. (Id.) On September 27, 2019,

Plaintiff swallowed “poisonous body wash to go to the hospital to report officers’

plan to ‘kill [him] and make it look like a suicide.’” (Id. ¶ 12.) After returning from

the hospital, Plaintiff was placed on suicide watch. (Id. ¶ 13.) On September 28,

2019, he suffered a seizure. (Id.) Plaintiff avers that Defendants Phan, Roxby, and

Jones were on duty at that time. (Id.) When Plaintiff “came to,” he asked for medical

attention, but Defendants Phan, Roxby, and Jones ignored him. (Id.) Plaintiff avers

that Defendant Jones told him that staff had seen the seizure on camera and that they

                                           2
were hoping Plaintiff had died. (Id.) Plaintiff states he received no medical attention

for the rest of Defendants’ shift. (Id.)

      Plaintiff avers that on September 30, 2019, he was watching TV in his cell

when Defendants Phan, Jones, and Roxby sprayed “dangerous amounts of O.C.

spray inside.” (Id. ¶ 14.) He alleges that they “left him in there for 5 to 10 minutes

to suffocate on the O.C. spray.” (Id.) Defendants then called the lieutenant on duty,

and Plaintiff was removed from his cell after the lieutenant arrived. (Id.) At that

point, Plaintiff was having difficulty breathing. (Id.) Plaintiff avers that the

lieutenant, for purposes of the camera recording, lied and stated that O.C. spray was

used because Plaintiff’s cell window was covered and because Plaintiff was

unresponsive. (Id.) Plaintiff maintains that Defendants Phan, Jones, and Roxby

violated Department of Corrections’ policies regarding the use of force and failed to

follow medical staff’s orders regarding the use of O.C. spray against Plaintiff. (Id.

¶¶ 15-16.) According to Plaintiff, if O.C. spray is used against him, he must be

removed immediately because he has severe asthma and takes a “breathing pill and

inhaler twice a day.” (Id. ¶ 16.) Plaintiff states that “all staff knew of [his] breathing

condition.” (Id.) Based on the foregoing, Plaintiff seeks damages. (Id. at 9.)




                                            3
II.   STANDARD OF REVIEW

      A.     Motion for a More Definite Statement Pursuant to Federal Rule of
             Civil Procedure 12(e)

      Rule 12(e) of the Federal Rules of Civil Procedure provides that “[a] party

may move for a more definite statement of a pleading to which a responsive pleading

is allowed but which is so vague or ambiguous that the party cannot reasonably

prepare a response.” Fed. R. Civ. P. 12(e). Although motions for a more definite

statement are generally disfavored, they should be granted if a pleading is

“unintelligible” or “virtually impossible for the opposing party to craft a responsive

pleading.” See Morris v. Kesserling, No. 09-cv-1739, 2010 WL 4362630, at *1

(M.D. Pa. Oct. 27, 2010). “Rule 12(e) must be read in conjunction with Rule 8,

which requires only a short and plain statement of the claim showing that the pleader

is entitled to relief.” Pozarlik v. Camelback Assocs., Inc., No. 3:11-CV-1349, 2011

WL 6003841, at *2 (M.D. Pa. Nov. 30, 2011). Moreover, “[a] party making a Rule

12(e) motion must ‘point out the defects complained of and the details desired.’”

See MK Strategies, LLC v. Ann Taylor Stores Corp., 567 F. Supp. 2d 729, 736

(D.N.J. 2008) (quoting Fed. R. Civ. P. 12(e)). A Rule 12(e) motion should be

granted “when the pleading is so vague or ambiguous that the opposing party cannot

respond, even with a simple denial, in good faith, without prejudice to [itself].” See

Clark v. McDonald’s Corp., 213 F.R.D. 198, 232-33 (D.N.J. 2003) (quoting Sun Co.
                                          4
v. Badger Design & Constructors, Inc., 939 F. Supp. 365, 368 (E.D. Pa. 1996)). “It

is not the function of 12(e) to provide greater particularization of information alleged

in the complaint or which presents a proper subject for discovery.” Lincoln Labs.,

Inc. v. Savage Labs., Inc., 26 F.R.D. 141, 142-43 (D. Del. 1960). Rather, “[t]he basis

for granting such a motion is unintelligibility, not lack of detail.” See Wood &

Locker, Inc. v. Doran & Assocs., 708 F. Supp. 684, 691 (W.D. Pa. 1989).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      B.      Civil Rights Statute, 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of
           Columbia, subjects, or causes to be subjected, any citizen of the
           United States or other person within the jurisdiction thereof to the
                                           5
          deprivation of any rights, privileges, or immunities secured by the
          Constitution and laws, shall be liable to the party injured in an action
          at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).

III.   DISCUSSION

       Defendants claim that a more definite statement is needed because they “have

attempted to ascertain the basis of [Plaintiff’s] allegations, but have been unable to

effective and efficiently ascertain the [Plaintiff’s] complaints.” (Doc. No. 18 at 7.)

They assert that they “cannot adequate respond to the Complaint without knowing

exactly what conduct each Defendant allegedly engaged in which Plaintiff claims

resulted in a violation of his civil rights.” (Id.) Defendants maintain that requiring

them “to answer the Complaint in its present form will lead to confusion and possible

                                           6
prejudice if Defendants inadvertently fail to respond to an allegation.”          (Id.)

Defendants, therefore, request that their motion be granted and Plaintiff be directed

to file an amended complaint. (Id. at 7-8.)

      The Court disagrees that a more definite statement or amended complaint is

needed from Plaintiff. Although portions of the complaint may be somewhat unclear

or lacking in particularity, the Court does not find that Plaintiff’s complaint is so

vague, ambiguous, or intelligible that Defendants cannot respond to it in good faith.

Contrary to Defendants’ assertion that they cannot ascertain Plaintiff’s claims,

Plaintiff clearly sets forth that he is raising Eighth Amendment claims based upon

the denial of medical care and the use of excessive force. Plaintiff also suggests that

Defendants have violated his First Amendment rights by retaliating against him for

filing his other lawsuit that is pending before this Court. Any further details sought

by Defendants may be disclosed later in discovery, and if such facts do not support

Plaintiff’s allegations, Defendants may file a properly-supported motion for

summary judgment at an appropriate time in the future. See MK Strategies, LLC,

567 F. Supp. 2d at 737.




                                          7
IV.   CONCLUSION

      For the foregoing reasons, Defendants’ motion for a more definite statement

(Doc. No. 17) will be denied. An appropriate Order follows.

                                           s/ Sylvia H. Rambo
                                           United States District Judge

Date: April 2, 2020




                                       8
